DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a frictional power transmission belt including a tension member and an adhesion rubber layer, wherein the adhesion rubber layer is formed of a vulcanized rubber composition comprising: a rubber component, short fibers having an average fiber diameter of 2 µm or more, and a filler comprising silica and carbon black, wherein a proportion of the carbon black is 15 to 100 parts by mass based on 100 parts by mass of the silica, wherein a proportion of the filler is 50 to 70 parts by mass based on 100 parts by mass of the rubber component, wherein a proportion of the short fibers is 0.5 to 10 parts by mass based on 100 parts by mass of the rubber component, wherein the short fibers comprise an aramid fiber, wherein the short fibers are buried in the adhesion rubber layer so as to be oriented in a width direction of the belt.  For these reasons in conjunction with the rest of the structure as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654